Citation Nr: 0117026	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of teeth as a result of exposure to herbicides (Agent 
Orange).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of hair as a result of exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from October 1970 to December 1973.

This appeal arose from a May 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen the claims for 
service connection for loss of teeth and hair, which had 
previously been denied by the RO in September 1982.  This 
decision also found that the claim for service connection for 
hypertension was not well grounded.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for loss 
of teeth and hair in September 1982.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffers from loss of teeth and hair 
related to his period of service, to include exposure to 
herbicides.

3.  The veteran has not been shown to have suffered from 
hypertension during service, nor is there evidence that this 
disorder developed to a compensable degree within one year of 
his separation.



CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the loss of teeth in September 1982 is 
not new and material, so that the claim is not reopened, and 
the 1982 decision of the RO is final.  38 U.S.C.A. §§ 1110, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2000).

2.  Evidence received since the RO denied entitlement to 
service connection for the loss of hair in September 1982 is 
not new and material, so that the claim is not reopened, and 
the 1982 decision of the RO is final.  38 U.S.C.A. §§ 1110, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2000).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a VA 
examination report, which the Board finds to be adequate for 
rating purposes, as well as the service medical records and 
various private outpatient treatment records.  It is noted 
that the veteran has indicated that he is in receipt of 
Social Security Administration benefits.  However, it is 
found that these records need not be obtained under the 
circumstances of this case.  The veteran has clearly stated 
that VA has all of his medical records (see the July 2000 
notice of disagreement and the August 2000 substantive 
appeal); thus, a remand would serve no useful purpose and 
would only delay his claim.  The Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for hypertension and 
consideration of whether he has submitted new and material 
evidence to reopen the claims of entitlement to service 
connection for loss of hair and teeth.  The Board concludes 
that the discussions in the rating decision, statement of the 
case and letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been finalized.

I.  Whether new and material evidence has 
been presented to reopen the claims of 
entitlement to service connection for 
loss of hair and teeth as a result of 
exposure to herbicides (Agent Orange)

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; acute and subacute 
peripheral neuropathy; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term soft-tissue 
sarcoma includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of the tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2000).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (2000).

Both service in Vietnam during the designated time period and 
the establishment of one of the diseases listed at 38 C.F.R. 
§ 3.309(e) (2000) are required in order to establish 
entitlement to the inservice presumption of exposure to an 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).

The evidence which was of record when the RO considered these 
issues in September 1982 will be briefly summarized.  The 
service medical records included the reports of the January 
1967 pre-induction examination, the January 1969 separation 
examination, the October 1970 entrance examination and the 
November 1973 separation examination.  All of these 
examinations noted that the veteran's mouth and scalp were 
normal.  His inservice dental records did not refer to tooth 
loss.

The veteran was afforded a VA examination in June 1982.  This 
noted that he had fair dental hygiene and repair.  He was 
noted to be balding.

The evidence developed following the September 1982 denial by 
the RO included numerous private treatment records.  None of 
these records referred to the treatment of hair or tooth 
loss.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
veteran has failed to present any "new" evidence regarding 
either of these claims.  In fact, the evidence that was 
submitted did not refer to either hair or tooth loss.  
Therefore, it cannot be argued that any of the evidence 
submitted since the September 1982 denial by the RO contains 
any new evidence to establish that the veteran suffers from 
hair or tooth loss as a result of his service, to include any 
exposure to herbicides.  While the veteran has asserted that 
such a relationship exists, he is not competent as a 
layperson to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claims for service 
connection for hair and tooth loss.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


II.  Service connection for hypertension

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

When this issue was considered by the RO in May 2000, it was 
determined that the veteran had not presented evidence of a 
well grounded claim.  The Board finds no prejudice to the 
veteran in proceeding to the merits of this issue since a 
review of the record suggests that he and his representative 
have argued it on its merits since its inception.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's service medical records included the reports of 
a January 1967 pre-induction examination, a January 1969 
separation examination, an October 1970 entrance examination 
and a November 1973 separation examination.  Each of these 
reports indicated normal blood pressure readings (they ranged 
between 120-134/62-80).  

In March 1974, the veteran was treated at a private facility 
for a bleeding ulcer.  His blood pressure was 110/80.  In 
October 1980, he was hospitalized at a private facility for 
the treatment of a gastrointestinal bleed.  His blood 
pressure readings were noted to be 134/66; 132/90 (standing) 
and 114/60.  Hypertension was not diagnosed.  He was then 
afforded a VA examination in November and December 1980.  His 
blood pressure was noted to be 140/90.  A June 1982 VA 
examination found his blood pressure to be 126/80.

Private treatment records developed 1996 and 1999 noted his 
treatment for essential hypertension.  In December 1998, his 
blood pressure was 120/100 and in January 1999 it was 154/80.  
A VA examination conducted in August 1999 found that his 
hypertension was well controlled on medication.  His blood 
pressure was 136/76.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypertension is 
not warranted.  The evidence of record leaves no doubt that 
hypertension was not present during service.  His service 
medical records contain only normal blood pressure readings.  
The first elevated blood pressure reading was not noted 
until, at the earliest, 1980, some seven years following his 
discharge from service.  Therefore, it cannot be found that 
this condition was present to a compensable degree within one 
year of his separation from service.  As a consequence, it 
cannot be found that his currently diagnosed hypertension is 
either directly or presumptively related to his period of 
service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for hair loss, the benefit 
sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for tooth loss, the benefit 
sought on appeal is denied.

Service connection for hypertension is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

